
	

113 SRES 372 IS: Supporting the goals and ideals of the Secondary School Student Athletes’ Bill of Rights.
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 372
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Menendez submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of the Secondary School Student Athletes’ Bill of Rights.
	
	
		
			Whereas over 7,700,000 student athletes participated in
			 secondary school athletics during the 2012 to 2013 academic year;
		
			Whereas it is estimated that in 2012, secondary school student athletes participating in
			 9 of
			 the most popular high school sports, including football, boys’ and girls’
			 soccer, girls’ volleyball, boys’ and girls’ basketball, wrestling,
			 baseball,
			 and softball, suffered over 1,300,000 instances of injury;
		
			Whereas every 3 minutes, a child is treated in an emergency department for a sports-related
			 concussion, accounting for more than 8 percent of all sports-related
			 emergency cases;
		
			Whereas the number of sports-related concussion injuries has doubled in the last 15 years among
			 student athletes aged 8 to 19, despite an overall decrease in the number
			 of students participating in sports;
		Whereas sudden cardiac arrest (SCA) is the leading cause of death for youth participating in sports
			 or exercising, with upwards of 80 percent of those suffering from SCA
			 being asymptomatic prior to cardiac arrest;Whereas instances of heat-related illness have more than doubled since 1997 and affect high school
			 football players at an average rate that is 10 times higher than that of
			 participants in other sports;Whereas approximately 1,500 children aged 12 to 17 were treated in an emergency department for
			 energy drink-related emergencies in 2011;
			Whereas secondary school student athletes with access to
			 certified athletic health care professionals have lower overall injury
			 rates,
			 lower recurrent injury rates, and lower concussion rates than student
			 athletes
			 without access to certified athletic health care professionals;
		
			Whereas in light of the increase in athletic-related injuries to student athletes,
			 schools are encouraged to develop and adopt best practices and standards
			 to
			 prevent and address student athlete injury;
		
			Whereas the Secondary School Student Athletes’ Bill of
			 Rights sets forth that secondary school student athletes have the right
			 to—
			
				(1)
				be coached by individuals who are
			 well-trained in sport-specific safety and to be monitored by athletic
			 health
			 care team members;
			
				(2)
				quality, regular
			 pre-participation examinations and each athlete has the right to
			 participate
			 under a comprehensive concussion management plan;
			
				(3)
				participate in
			 sporting activities on safe, clean playing surfaces, in both indoor and
			 outdoor
			 facilities;
			
				(4)
				utilize equipment
			 and uniforms that are safe, fitted appropriately, and routinely
			 maintained, and
			 to appropriate personnel trained in proper removal of equipment in case of
			 injury;
			
				(5)
				participate safely
			 in all environmental conditions where play follows approved guidelines and
			 medical policies and procedures, with a hydration plan in place;
			
				(6)
				a
			 safe playing environment with venue-specific emergency action plans that
			 are
			 coordinated by the athletic health care team and regularly rehearsed with
			 local
			 emergency personnel;
			
				(7)
				privacy of health
			 information and proper referral for medical, psychosocial, and nutritional
			 counseling;
			
				(8)
				participate in a
			 culture that finds playing through pain unacceptable unless
			 there has been a medical assessment;
			
				(9)
				immediate, on-site
			 injury assessments with decisions made by qualified sports medicine
			 professionals; and
			
				(10)
				along with their
			 parents, the latest information about the benefits and potential risks of
			 participation in competitive sports, including access to statistics on
			 fatalities and catastrophic injuries to youth athletes; and
			
			Whereas the Secondary School Student Athletes’ Bill of
			 Rights, which sets forth goals and ideals to improve the health,
			 well-being,
			 and athletic experience of secondary school students, can serve as a
			 valuable
			 resource to reduce injury, promote athlete safety, and encourage
			 well-being:
			 Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				expresses support for the principles and
			 values set forth in the Secondary School Student Athletes’ Bill of Rights;
			
				(2)
				recognizes the
			 importance of proper safety measures, timely medical assessments, and
			 appropriate environmental conditions in ensuring the health and well-being
			 of
			 secondary school student athletes;
			
				(3)
				recognizes the role that teachers, parents,
			 coaches, and athletic health care team members play in ensuring the safety
			 and
			 well-being of secondary school student athletes;
			
				(4)
				expresses support
			 for secondary schools that have successfully implemented programs,
			 policies,
			 and practices to emphasize and encourage student athlete safety and
			 well-being;
			 and
			
				(5)
				encourages
			 secondary schools to continue to take all available and reasonable efforts
			 to
			 ensure student athlete safety.
			
